PER CURIAM.
This is an original prohibition proceeding filed under Fla.Const. Article V, § 4(2), F.S.A., by the relator who seeks to prohibit his trial in the Criminal Court of Record of Polk County on charges filed against him under an information containing two counts of extortion under Fla.Stat. § 836.05, F.S.A., and one count of inciting to commit perjury, under Fla.Stat. § 837.-04, F.S.A.
The suggestion fails to satisfy the jurisdictional requirement of this Court as prescribed by Fla.Const. Article V, § 4(2), and it should have been originally filed with the Second District Court of Appeal.
Pursuant to our views expressed in State ex rel. Soodhalter v. Baker, Fla., 248 So.2d 468, opinion filed May 14, 1971, this suggestion for a writ of prohibition be and is hereby transferred to the Second District Court of Appeal for inquiry into this matter and for the granting of such relief as that court shall deem appropriate.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.